department of the treasury internal_revenue_service washington d c aug exempt and tax government entities division uniform issue list legend taxpayer a ira b financial_institution c account d individual e amount amount amount amount amount dear this letter is in response to your request dated date from your authorized representatives in which you have requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he took a distribution of amount from ira b taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by code sec_408 was due to his medical_condition which impaired his ability to manage his financial affairs taxpayer a maintained ira b an individual_retirement_account ira under sec_408 of the code taxpayer a represents that on date he closed ira b by withdrawing amount but for the distribution of amount on date taxpayer a has represented that his required minimum distributions from ira b for tax_year sec_2012 sec_2013 and sec_2014 as calculated by ira b's custodian would have been amount sec_2 and respectively ira b was managed by a financial advisor with the investments department of financial_institution c as a result of a medical_condition affecting taxpayer a’s mental state taxpayer a grew to mistrust this individual even falsely accusing him of stealing funds from ira b further as a result of his medical_condition taxpayer a feared that additional funds would be stolen and taxpayer a transferred amount institution c in ira b to a non-ira investment account with financial in june of taxpayer a’s spouse individual e discovered that amount had been withdrawn from ira b taxpayer a represents that during the 60-day rollover period due to his medical_condition he was unable to understand the tax consequences of the withdrawal of amount from ira b the ruling_request is supported by letters and extensive medical documentation from his physicians that explain taxpayer a’s medical_condition and the medications he was taking during this period based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to his medical_condition which impaired his ability to manage his financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the te issuance of this letter_ruling to transfer an amount not to exceed amount amount less amount sec_2 and into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representatives pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours carblore wedkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
